Order entered September 1, 2015




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-15-00857-CR

                                CHAD ALLEN BROWN, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-00082-R

                                              ORDER
       The Court DENIES as moot the August 28, 2015 request of court reporter Joseph

Phillips for an extension until October 4, 2015 to file the reporter’s record. The documents

before the Court reflect that sentence was imposed on June 12, 2015, and appellant filed a

motion for new trial; therefore, the record is not due until Monday, October 12, 2015. See TEX.

R. APP. P. 4.1(a), 35.2(b).

       We DIRECT the Clerk to send copies of this order to Joseph Phillips, official court

reporter, 265th Judicial District Court, and to counsel for all partier.



                                                        /s/    ADA BROWN
                                                               JUSTICE